Guy, J.
(concurring) — The judiciary has the duty to be *633vigilant in protecting citizens from laws that chill political speech. Calculated lies are not protected political speech. The elected representatives of the people have a right to pass laws which make malicious lying illegal in political campaigns; we have no constitutional duty to strike down such laws. The statute before us requires actual malice regarding a false statement of material fact, and requires that such malice and materiality be proved in a court of law by clear and convincing evidence. RCW 42.17.530(2). I have an abiding belief in the value of “uninhibited, robust, and wide-open” debate on public issues. New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S. Ct. 710, 11 L. Ed. 2d 686, 95 A.L.R.2d 1412 (1964). Intentional, malicious lies do not foster debate; they foster deception and manipulation of the voting public.
I agree with the majority and Justice Talmadge’s concurrence that the advertisement before us from the 119 Vote No! Committee does not violate RCW 42.17.530(l)(a). I disagree with the majority and Justice Madsen’s concurrence that the statute on its face violates the First Amendment.
Durham, C.J., concurs with Guy, J.